Citation Nr: 1203732	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  04-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to an increased disability rating for a low back disability, evaluated as 20 percent disabling, prior to January 6, 2010 and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In October 2008, the Veteran testified at a Travel Board hearing.

In February 2009, the Board remanded both issues for additional development of the record.  

In a September 2010 rating decision, the low back disability was assigned a 40 percent rating, effective January 6, 2010.  
 
The case has been returned to the Board for further appellate review.

The United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). Thus, the Board has recharacterized the issue to reflect a broad definition of the claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder, diagnosed as PTSD and depressive disorder, that was incurred as a result of his active service.

2.  Prior to January 6, 2010, the medical evidence shows that the Veteran's lumbar spine disability was manifested by diagnoses of lumbosacral strain, degenerative arthritis, and degenerative disc disease; forward flexion most severely limited to 45 degrees; complaints of pain radiating to the lower extremities; and functional impairment due to pain. 

3.  From January 6, 2010, the medical evidence shows that the Veteran's lumbar spine disability has been manifested by continued complaints of radiating pain to the lower extremities; and forward flexion to 30 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as PTSD and depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).

2.  The criteria for an evaluation in excess of 20 percent for a service-connected low back disability, prior to January 6, 2010, and in excess of 40 percent, thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.71a, Diagnostic Codes 5237, 5243 (2011), and Diagnostic Codes 5292, 5293, 5295 (2001). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 47 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

As the Board's decision herein to grant service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is a full grant of the benefit sought on appeal, no further action is required to comply with the VCAA with respect to this claim. 

With respect to the claim for a higher rating for the lumbar spine disability, in a May 2009 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. A May 2008 notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "Veteran specific").  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in October 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, disability records from the Social Security Administration (SSA) and VA examination reports. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was previously remanded in June 2010 for the Veteran to receive an additional VA examination.  The Veteran underwent the requested VA examination.  The Board finds that the examination is adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Accordingly, the actions requested by the prior remand have been undertaken, and no further action is required. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  The Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Psychiatric Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

To establish entitlement to service connection for PTSD a Veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2011).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service. 

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision for this type of stressor requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and (2) that the Veteran's symptoms are related to the claimed stressor; and (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.

With respect to the occurrence of a claimed in-service stressor, the Veteran reported that while serving aboard the USS Coronado he participated in the 1976 evacuation of Lebanon.  In particular, he reported that the USS Coronado's weapons and ammunitions were removed before arriving at the Lebanon coast.  He stated that once the vessel moved into position for the evacuation, the sailors could observe from the deck Lebanese tanks pointed in their direction and, due to the ship not being armed, he felt like a "sitting duck" since he had not been given anything to fight with.  He related that this incident produced intense fear, horror, helpnesness and anger.  

Personnel records confirm that the Veteran was serving about the USS Coronado in 1976.  A 1976 Command History of the USS Coronado confirmed that the vessel performed an evacuation operation of Lebanon on July 27, 1976.    

The evidence reflects current diagnoses of PTD and depressive disorder

The Veteran was afforded a VA PTSD examination with a VA psychologist in August 2011.  During the examination, the Veteran reported that he participated in the 1976 evacuation of Lebanon and provided a detailed account of the evacuation as noted previously.  The examiner diagnosed the Veteran with PTSD and depressive disorder, NOS.  Furthermore, the examiner noted that the Veteran's reported stressor with regard to the 1976 evacuation operation in Lebanon contributed to the PTSD diagnosis.  Morever, with respect to the diagnoses of PTSD and depressive disorder, the examiner noted that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis.  It was reported that PTSD and depression share many symptoms and that comorbidity rates of PTSD and depression are high.
 
Based on the evidence of record, the Board finds that the Veteran meets all three elements required to establish service connection for PTSD.  The Board has conceded the existence of the Veteran's reported in-service stressor with regard to the 1976 evacuation operation in Lebanon.  Additionally, the Veteran has a current PTSD diagnosis.  Finally, a medically established link has been provided by a VA psychologist, thereby linking the Veteran's PTSD symptoms with his in-service experiences during the 1976 evacuation operation in Lebanon.  See 38 C.F.R.
§ 3.304(f) (2011).  

Moreover, the August 2011 VA examiner also determined that the Veteran's major depression was related to his diagnosis of PTSD and that the two diagnoses could not be differentiated.  

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection an acquired psychiatric disorder, to include PTSD and major depression, is granted.   

Increased Rating for a Low Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

During the pendency of this appeal, VA issued revised regulations amending the portion of the Rating Schedule dealing with disorders of the spine.  Effective from September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

The VA General Counsel has held that, where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003. 

The Board will therefore evaluate the Veteran's service-connected lumbar spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011); VAOPGCPREC. 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 (1997). 

Under former Diagnostic Code (DC) 5292, slight limitation of motion of the lumbar spine warranted a 10 percent rating; moderate limitation of motion of the lumbar spine warranted a 20 percent rating; and severe limitation of motion of the lumbar spine warranted a 40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 26, 2003). 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Diagnostic Code 5293, effective prior to September 23, 2002, provided a 20 percent rating was warranted for moderate symptomatology manifested by recurring attacks; a 40 percent rating was provided for severe symptomatology manifested by recurring attacks with little intermittent relief; and a 60 percent rating for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002). 

Under former Diagnostic Code 5295 (for lumbosacral strain), a 20 percent evaluation is assigned with muscle spasm on forward bending, loss of lateral spine motion, unilateral, in standing position; and a 40 percent disability rating is warranted with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Effective September 26, 2003, under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5243 (2011)).  The following notes also apply. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

The current schedular criteria, effective September 26, 2003, may not be applied retroactively.  See VAOPGCPREC 3-2000. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

By way of history, the RO originally granted service connection for a back disability in a February 1980 rating decision, with a 10 percent rating assigned for lumbosacral strain under the former Diagnostic Code 5295.  The Veteran filed an increased rating claim for the lumbar spine disability in June 2002.  The RO granted an increased rating of 20 percent for the lumbar spine disability in an October 2002 rating decision, effective June 27, 2002.  The Veteran appealed for a higher rating.  In a September 2010 rating decision, the low back disability was assigned a 40 percent rating, effective January 16, 2010.  The disorder is now evaluated under Diagnostic Code 5237, which pertains to lumbosacral strain under the revised rating criteria.  

A December 2004 decision by the SSA found the Veteran disabled from June 2002 for disorders of the back (discogenic and degenerative). 

VA treatment records dated in June and July 2002 document the Veteran's complaints of chronic low back pain.

On VA examination of the spine in September 2002, his forward flexion was from 0 to 80 degrees.  Extension was from 0 to 20 degrees.  Lateral flexion was from 0 to 30 degrees, bilaterally.  Rotation was from 0 to 30 degrees, bilaterally.  The spine was painful on extremes of forward flexion and extension backwards.  There were no additional limitations noted with repetition of movement during the physical exam that was related to pain, fatigue, incoordination, weakness or lack of endurance.  The Veteran exhibited painful motion without spasm, weakness or tenderness.  There were no postural abnormalities or fixed deformity.  Musculature of the back was good.  There were no neurological abnormalities.  X-ray of the lumbosacral spine dated in June 2002 revealed no orthopedic disease.  There were foreign bodies consistent with a history of gunshot wound to the abdomen.  The diagnosis was lumbar strain.

On VA examination of the spine in February 2004, flexion was to 60 degrees.  Extension was to 10 degrees.  Left lateral flexion was to 20 degrees.  Right lateral flexion was to 20 degrees.  Left lateral rotation was to 20 degrees and right lateral rotation was to 20 degrees.  There was some tenderness on the lumbosacral spine with paraspinal spasm.  Straight leg raising was to 70 degrees and was restricted due to stiffness and obesity.  There was no painful motion but there was some stiffness and some discomfort at the end of flexion and extension.  There was some decrease in range of motion and spine function secondary to stiffness.  The examiner noted that the Veteran's range of motion was affected by gross obesity and any estimation regarding limitations would be speculative.  There were no postural abnormalities, fixed deformity (ankylosis) or abnormality of the musculature of the back.  Neurological examination was normal.  There was no evidence of intervertebral disc syndrome.  X-rays of the lumbar spine did not show any fracture, dislocation or any disk joint narrowing.  A bullet fragment was seen imbedded in the left lamina of L4.  No other abnormalities were seen.  The diagnosis was lumbosacral strain.

On VA examination in September 2004, the Veteran reported that he was shot in the back in 1993 when someone robbed his grocery store.  He underwent a nephrectomy, partial spleenectomy and partial colectomy as result of the gunshot wound.  He did not undergo back surgery.  On physical examination, forward flexion of the lumbar spine was to 66 degrees.  Extension was to 19 degrees.  Left lateral flexion was to 20 degrees.  Right lateral flexion was to 18 degrees.  Left lateral rotation was to 18 degrees.  Right lateral rotation was to 22 degrees.  There was evidence of muscle spasm, guarding or localized tenderness with preserved spinal contour with a normal gait.  There was no muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  There were no postural abnormalities or fixed deformity (ankylosis).  Sensory examination revealed that vibratory sense was intact in the bilateral lower extremities.  It was noted that x-rays conducted in February 2004 showed a bullet fragment imbedded in the left lamina of L4 with no other abnormalities seen.  The diagnosis was chronic low back pain.  The examiner noted that the clinical signs for and against radicular pain are both present and it was less likely that the Veteran's leg pain was radicular in etiology.  The examiner felt that the diagnosis of chronic low back pain remained the same.

In a November 2004 VA treatment record, the Veteran reported that he had occasions were the back pain precluded him for walking and he thought a walker would help.  The assessment was back pain/spasms.  He was issued a walker.

A July 2005 VA treatment record documents the Veteran's complaints of chronic low back pain.  

On VA examination of the spine in September 2005, the Veteran reported an increase in his chronic low back pain with occasional radiation to either leg.  He denied any bowel or bladder problems.  He used a cane for his ankles and arthritis of the knees but not for his back.  He did not use a brace.  He denied a history of unsteadiness or falls.  He had not undergone any back surgeries.  The examiner noted that the low back condition did not have any effect on his usual daily activities.  Forward flexion was to 45 degrees.  Extension was to 15 degrees. Left lateral flexion was to 30 degrees.  Right lateral flexion was to 30 degrees.  Left lateral rotation was to 30 degrees.  Right lateral rotation was to 30 degrees.  The examiner noted that the Veteran's forward flexion and extension were partially reduced by his obesity with a prominent obese abdomen.  Repetitive forward flexion did not decrease range of motion or spine function.  There was moderate tenderness over the paraspinal lumbar muscles.  There was generalized deconditioning as the Veteran was very sedentary.  There was no spasm, some guarding, slow spine movement and increased lordosis secondary to prominent obese abdomen.  The Veteran walked slightly flexed forward.  Sensory and motor examinations were normal.  Reflexes were decreased in general due to diabetes mellitus.  Lasegue's sign was positive bilaterally at 45 degrees.  There was no evidence of intervertebral disc syndrome.  X-rays of the low back revealed satisfactory alignment, normal lordosis and maintained disc spaces.  The diagnoses were chronic low back ache, pain; diabetes mellitus, degenerative joint disease of the lower leg joints and obesity with deconditioning.

On VA examination of the spine in July 2007, the Veteran complained of constant pain and of pain radiating to the thighs posteriorly.  Forward flexion was to 45 degrees.  Extension was to 15 degrees.  Left lateral flexion was to 20 degrees.  Right lateral flexion was to 20 degrees.  Left lateral rotation was to 30 degrees.  Right lateral rotation was to 30 degrees.  Repetitive forward flexions did not decrease range of motion or spine function.  There was no spasm but weakness was found from deconditioning.  There was no tenderness when the Veteran was not aware of the exam but there was tenderness upon awareness.  There was guarding and preserved spinal contour.  The Veteran walked slowly with a cane.  There were no postural abnormalities.  Sensory and motor examinations were normal.  Reflexes were absent on upper and lower extremities (the examiner explained that the Veteran was on psychotrophic medication).  Lasegue's sign was positive bilaterally when laying down but negative on sitting position so therefore it was negative.  X-rays of the lumbar spine conducted in April 2006 metallic densities overlying the facet joint L4 with arthritis of the facet joints.  A CT scan of the lumbar spine conducted in August 2006 revealed moderate bilateral facet degeneration seen from L3-4 through the L5-S1.  The diagnosis was degenerative disc disease, degenerative joint disease, lumbosacral spine, with bulging disc with foraminal encroachment at level of gunshot wound fragment.  There was spinal stenosis clinically and by CT scan of the spine.  

Private treatment records dated from September to October 2008 document the Veteran's ongoing complaints of chronic low back pain and of spasms.

The Veteran testified at an October 2008 Travel Board hearing that he was in constant and exhaustive pain due to his low back disability.  He reported that he used pain medication at least three times a day with muscle relaxers.  He experienced muscle spasms two to three times a month, had frequent incapacitating episodes and used a cane to assist in ambulation.  He stated that he could only walk about one block before requiring rest, and can travel for no more than 20 or 30 minutes in a car.  His back pain also results in him having trouble sleeping.  He testified that he now required pain injections in his back, and that he continued to exercise as he is able in a heated pool for physical therapy.  

In light of the Veteran's allegations of a worsening condition, the Board remanded the claim in February 2009 for a VA examination.  

The Veteran underwent a VA examination of the spine in January 2010.  He reported that the back pain was of a constant nature and that it radiated into the right thigh greater than the left thigh.  He reported incapacitating episodes about four times a year.  He reported occasional falling episodes about two times a year with it being more pronounced in the last six months.  There was no unsteadiness on gait though.  On physical examination, the Veteran's posture was erect.  His gait was even.  There was some increased lordosis of the lower lumbar spine which the examiner noted may be related to the protuberant abdomen.  Forward flexion of the lumbar spine was to 30 degrees.  Extension was to 0 degrees.  Left and right lateral flexion was to 5 degrees.  Left lateral rotation was to 5 degrees.  Right lateral rotation was to 10 degrees.  The examiner noted that the Veteran was obese but that this was unlikely limiting his bending.  Pain was present at the end points of all range of motion given.  Range of motion was repeated times three with no increase or decrease in range of motion.  There was no muscle spasm noted.  Localized tenderness was present rather diffusely along the entire lumbar spine from L1 to S1.  Gait was fairly normal with a cane.  There was slight lower lumbar lordosis.  Ankylosis was not noted.  Sensory examination was normal with testing being 10 gram monofilament touch.  The Veteran did not have any bowel or bladder complaints.  An MRI conducted in November 2007 revealed a small to moderate sized central and left paracentral disc protrusion at L5-S1 which contacts the left S1 nerve root.  There was no central canal stenosis.  At L4-L5 there was mild degenerative spurring at the bilateral facet joints with mild encroachment of the left neural foramina.  A lumbar spine x-ray revealed a grade 1 retrolisthesis of L5 on S1 and bullet fragments at the left L4 pedicle.  The diagnosis was chronic low backache, strain and civilian gunshot wound to the lumbar spine.

The examiner explained that the Veteran's current disability would be considered moderate with limited walking distance.  It was noted that the Veteran did have marked decrease in range of motion when compared to previous VA examinations of record.  Other than bending and distance walking, the Veteran did not have difficulty with other activities of daily living.

On VA examination in September 2011, the Veteran was able to bend forward to 60 degrees and extend to 30 degrees.  Side bending was to 25 degrees, bilaterally and rotation was to 30 degrees, bilaterally.  The Veteran reported that he was tender in the lower lumbar region.  No muscle spasms were appreciated with forward flexion and extension.  On examination, negative straight leg raising was present.  There was pain in the back with straight leg raising.  Deep tendon reflexes were 1+ and symmetric in both knees and the Achilles reflex regions.  He was able to stand on his toes and on his heels.  His sensory was grossly intact in his lower extremities and he denied numbness.  There was abnormal weight bearing.  The examiner noted that the Veteran had chronic low back pain and that his current condition has been unchanged over the past four years.  It was noted that the Veteran was able to function to the point that he attended school on a daily basis.  He was able to drive on a daily basis as well.  There was no lumbar surgery which was imminent and there was no contraindication of his current level of physical activity or endeavors to continue in school.

The RO has consistently rated the Veteran's lumbar spine disability under the criteria for lumbosacral strain, Diagnostic Codes 5295 and 5237.  Medical evidence from 2002 to 2008 shows findings of lumbosacral strain with marked limitation of forward bending in the standing position, however, the medical evidence does not show loss of lateral motion with osteoarthritis changes, narrowing or irregularity of joint space, any listing of whole spine to opposite side, positive Goldthwaite's sign, or abnormal mobility on forced motion. These are all criteria for a 40 percent disability under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Specifically, the September 2002 and February and September 2004 VA examination reports noted that there was no fixed deformity in the spine. The July 2007 VA examination report showed that there were no postural abnormalities.  Thus, prior to January the Veteran's disability picture does not warrant a 40 percent rating under Diagnostic Code 5295.  

The Board has also considered former Diagnostic Code 5293 (for intervertebral disc syndrome).  The next higher, 40 percent rating is provided for severe symptomatology manifested by recurring attacks with little intermittent relief.  VA examinations prior to July 2007 revealed no evidence of intervertebral disc syndrome.   While the Veteran was diagnosed with intervertebral disc syndrome on VA examination in July 2007, the medical evidence shows that at most the Veteran's lumbar spine symptomatology is of moderate severity.  While the Veteran complained of painful motion, he was able to perform most activities of daily living.  He also denied any hospitalization for his back pain and his sensory examinations were normal.  Even though the Veteran's complaints with respect to his lumbar spine disability are significant, they do not more closely approximate the criteria for a 40 percent rating under Diagnostic Code 5293. 

The record on appeal demonstrates that, in addition to lumbosacral strain, the Veteran has been diagnosed with arthritis of the lumbar spine and lumbar degenerative disc disease.  It is clear from the medical record that the Veteran suffered a post-service gunshot wound to the lumbar spine.  No medical professional has differentiated the symptomatology from the service-connected lumbar strain with that the gunshot wound to the lumbar spine.  However, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and that which is attributed to a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Accordingly, the Board will treat all symptomatology of the lumbar spine as being attributable to the Veteran's service- connected lumbar spine disability. 

In light of the medical and other evidence showing that limitation of motion of the lumbar spine is the predominant symptom, the Board finds that the Veteran's lumbar spine disability may also be based upon limitation of motion under former Diagnostic Code 5292.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the part affected. Therefore, the Veteran's disability may be rated under former Diagnostic Code 5292 (for limitation of motion of lumbar spine). 

Prior to January 6, 2010, VA examination reports show limited motion which cannot be described as approximating severe limitation of motion.  There are findings of limited motion, but still more than half of the normal range in all planes on several of the examinations.  Because limitation of lumbar spine motion was more than half of normal, the Board concludes that the limitation of the Veteran's lumbar spine motion was most aptly described as moderate during this period.  For these reasons, the Board finds that a rating in excess of 20 percent prior to January 6, 2010, under former Diagnostic Code 5292 is not warranted. 

Under the current schedular criteria, to warrant a rating in excess of 20 percent, there must be forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

There is no evidence of ankylosis in the medical records, so the Board will look at forward flexion. VA examinations from February 2004 to July 2007 show that the Veteran has forward flexion to at least 45 degrees.  Since a 40 percent rating calls for forward flexion to be 30 degrees or less, the identified limitation of forward flexion does not warrant a 40 percent rating under the current schedular criteria at any time during the period under consideration. 

In short, for reasons stated above the Board finds that a disability rating in excess of 20 percent prior to January 6, 2010 is not warranted under the current schedular criteria. 

Effective January 6, 2010, the Veteran was assigned a 40 percent rating for his lumbar spine disability.  The September 2008 VA examination, reported above, showed limitation of motion consistent with the assignment of a 40 percent rating. The Board therefore agrees with the disability ratings assigned by the RO. 

Under the current schedular criteria, to warrant a rating in excess of 40 percent, unfavorable ankylosis of the thoracolumbar spine must be present. 

There is no evidence of ankylosis in the medical records.  The report of the January 2010 VA examination shows the following range of motion: forward flexion 30 degrees; extension 0 degrees; lateral flexion bilaterally 5 degrees; right lateral rotation to 10 degrees; and left lateral rotation to 5 degrees.  Moreover, on VA examination in September 2011, the evidence showed that the Veteran could perform forward flexion to 60 degrees which was an improvement from the January 2010 VA examination.  Therefore, a rating in excess of 40 percent for the lumbar spine disability under the current schedular criteria is not warranted. 

With respect to the issue of a separate neurological rating for the lumbar spine, the record shows radiculopathy involving the both lower extremities, with the right greater than the left.  However, the medical findings show that there is no neurological component to the Veteran's lumbar spine disability.  The Veteran also has consistently denied bladder or bowel dysfunction related to his lumbar spine disability.   

Moreover, the VA examiners of record have noted the range of motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of 20 percent prior to January 6, 2010 or an evaluation in excess of 40 percent as of January 6, 2010.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011). 

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In view of all the foregoing, the preponderance of the evidence is against the claim for an evaluation higher than 20 percent for the service-connected low back disability, prior to January 6, 2010, and higher than 40 percent disabling thereafter; there is no reasonable doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 
             

ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as  PTSD and depressive disorder, is granted.

Entitlement to an evaluation in excess of 20 percent for a low back disability evaluated as 20 percent disabling, prior to January 6, 2010 and as 40 percent disabling thereafter, is denied. 



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


